Citation Nr: 1821340	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-22 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected gunshot wound, middle phalanx, left middle finger. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to June 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014, rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO). 

As will be discussed in more detail below, the Board finds that a claim of entitlement to a TDIU has been raised by the Veteran and is part and parcel of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation). 

The issue of entitlement to an earlier effective date for the grant of pension has been raised by the record in a March 2018 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2017).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increase in service connection for gunshot wound, middle phalanx (left middle finger).  He is assigned a 10 percent evaluation under Diagnostic Code 5226.  Pursuant to DC 5226, a maximum 10 percent disability rating is warranted for unfavorable or favorable ankylosis of the long finger.  38 C.F.R. § 4.71a, DC 5226.  Notes following DC 5226 directs consideration as to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand. 

As the Veteran is in receipt of the maximum schedular rating available for ankylosis of the long finger, a rating in excess of 10 percent is not possible under DC 5226.  However, higher ratings are warranted under alternate diagnostic codes relating to resulting limitation of motion of other digits or interference with overall function of the hand.  

In a March 2014 statement, the Veteran stated he has not been able to work because of his hand disability, and that his finger symptoms had worsened in nature.  In a March 2014, statement from his brother, he indicated the Veteran was unable to work due to his finger disability.  In a June 2014 statement from his sister, she stated the Veteran was unable to work due to finger pain.  She also stated she cooks and cleans for the Veteran, and drives him to the doctor as he is unable to do so. 

The Veteran was last examined in March 2014, four years ago, and has specifically asserted worsening symptoms.  As such, a more current examination is needed.  

Pursuant to the holding in Rice, a claim for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  

Therefore, the Board finds that a remand is necessary so that the agency of original jurisdiction can provide appropriate notice, and any additional development that is deemed necessary, on that aspect of the appeal.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional VA and non-VA records of treatment he wishes considered in connection with his appeal.  The identified records should be sought. 
2. Send the Veteran proper notice that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

3. Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected left middle finger.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner is asked to determine whether his left middle finger disability results in limitation of motion of other digits or interferes with overall function of the left hand.  

4. Then, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

      


______________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


